FILED
                             NOT FOR PUBLICATION                            OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL GONZALEZ CRUZ and                         No. 08-72839
MARIA ANGELICA SAUCEDO MEZA,
                                                 Agency Nos. A077-057-599
              Petitioners,                                   A095-176-713

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



RAFAEL GONZALEZ CRUZ and                         No. 09-70627
MARIA ANGELICA SAUCEDO MEZA,
                                                 Agency Nos. A077-057-599
              Petitioners,                                   A095-176-713

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted October 19, 2010 **
                             San Francisco, California

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

      In these consolidated appeals, Rafael Gonzalez Cruz and Maria Angelica

Saucedo Meza, husband and wife and natives and citizens of Mexico, petition pro

se for review of a Board of Immigration Appeals order dismissing their appeal

from an immigration judge’s denial of their application for cancellation of removal,

as well as the Board’s denial of their motion to reopen. Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to their

United States citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v.

Mukasey, 552 F.3d 975, 979 (9th Cir. 2009).

      We likewise lack jurisdiction to review the Board’s denial of petitioners’

motion to reopen, which introduced further evidence of hardship to their United

States citizen children. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
2006) (explaining that § 1252(a)(2)(B)(i) bars jurisdiction when question presented

in motion to reopen is essentially the same hardship ground originally decided).

      The Board did not abuse its discretion in denying the motion to reopen to

allow petitioners to seek relief under the Convention Against Torture, because

petitioners failed to present material evidence of changed country conditions that

was not available and could not have been presented at the previous proceeding.

See 8 C.F.R. § 1003.2(c)(3)(ii); He v. Gonzalez, 501 F.3d 1128, 1130-31 (9th Cir.

2007) (reviewing for abuse of discretion). The generalized evidence attached to

the motion did not establish petitioners would more likely than not be tortured if

removed to Mexico. See Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir. 2005);

Ordonez v. INS, 345 F.3d 777, 785 (9th Cir. 2003) (requiring movant to establish

prima facie case for eligibility for CAT relief).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3